Name: 2013/292/EU: Commission Implementing Decision of 14Ã June 2013 amending Decision 2007/777/EC as regards the transit of certain meat products and treated stomachs, bladders and intestines for human consumption from Bosnia and Herzegovina (notified under document C(2013) 3484) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  tariff policy;  European construction;  Europe;  foodstuff;  organisation of transport
 Date Published: 2013-06-18

 18.6.2013 EN Official Journal of the European Union L 164/27 COMMISSION IMPLEMENTING DECISION of 14 June 2013 amending Decision 2007/777/EC as regards the transit of certain meat products and treated stomachs, bladders and intestines for human consumption from Bosnia and Herzegovina (notified under document C(2013) 3484) (Text with EEA relevance) (2013/292/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the third indent of Article 8(5), Article 9(2)(b) and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries. (2) It is necessary to lay down specific conditions for transit via the Union of consignments of meat products to third countries from Bosnia and Herzegovina due to the geographical situation and the necessity to maintain access to the Croatian port of PloÃ e after the accession of Croatia to the Union. (3) Commission Decision 2009/821/EC (3) draws up a list of approved border inspection posts and lays down certain rules on the inspections carried out by Commission veterinary experts and lays down the veterinary units in Traces. As the arrangements for the transit via the Union of consignments of meat products to third countries from Bosnia and Herzegovina can be effective only through access via Croatian border inspection posts of Nova Sela and PloÃ e, it is necessary to include those border inspection posts in the list set out in Annex I to Decision 2009/821/EC as soon as the technical conditions for their approval are complied with. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Decision 2007/777/EC the following Article 6a is inserted: Article 6a Derogation concerning transit through Croatia of consignments from Bosnia and Herzegovina and destined to third countries 1. By way of derogation from Article 5, the direct transit by road through the Union, between the border inspection post of Nova Sela and the border inspection post of PloÃ e of consignments coming from Bosnia and Herzegovina and destined to third countries shall be authorised provided that the following conditions are complied with: (a) the consignment is sealed with a serially numbered seal at the border inspection post of introduction into the Union by the official veterinarian at the border inspection post of entry; (b) the documents accompanying the consignment and referred to in Article 7 of Directive 97/78/EC are stamped ONLY FOR TRANSIT TO THIRD COUNTRIES VIA THE EU on each page by the official veterinarian at the border inspection post of entry; (c) the procedural requirements provided for in Article 11 of Directive 97/78/EC are complied with; (d) the consignment is certified as acceptable for transit on the Common Veterinary Entry Document referred to in Article 2(1) of Commission Regulation (EC) No 136/2004 (4) by the official veterinarian at the border inspection post of entry. 2. Unloading or storage, as defined in Article 12(4) or in Article 13 of Directive 97/78/EC, of such consignments in the Union shall not be allowed. 3. Regular audits shall be made by the competent authority to ensure that the number of consignments and the quantities of products leaving the Union matches the number and quantities entering the Union. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 June 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 312, 30.11.2007, p. 49. (3) OJ L 296, 12.11.2009, p. 1. (4) OJ L 21, 28.1.2004, p. 11.